Citation Nr: 1727630	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 6, 2015, and a rating in excess of 70 percent from April 6, 2015, for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected PTSD with major depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A March 2016 rating decision increased the Veteran's disability rating to 70 percent disabling effective April 6, 2015.  

The Veteran was scheduled for a Board videoconference hearing in July 2013; however, in a June 2013 letter, the RO informed the Veteran that his hearing had to be rescheduled due to a scheduling conflict.  In an August 2013 letter, the Veteran was informed that his hearing was rescheduled for October 2013.  However, for reasons that are not clear, the hearing was postponed, and an October 2013 letter informed the Veteran that his hearing was scheduled for December 2013.  In December 2013, the Veteran failed to report to his scheduled hearing.  In a December 2013 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative indicated that due to unforeseeable reasons, the Veteran was unable to attend the scheduled hearing.  There was no request for a new hearing; instead, the representative requested that the Veteran's case be decided based on the evidence of record.

In October 2015, July 2016, and December 2016, the Board remanded the issues for further development.  The issues have been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to April 6, 2015, the evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of such severity, frequency, and duration that they equated to occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood; total occupational and social impairment was not shown.

2.  From April 6, 2015, the evidence of record shows that the Veteran's psychiatric disability has been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.

3.  The evidence of record does not show that the Veteran has been unable to obtain substantially gainful employment due to his service-connected PTSD with major depressive disorder and alcohol abuse, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD with major depressive disorder and alcohol abuse prior to April 6, 2015, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse from April 6, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for TDIU have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated November 2012, October 2015, July 2016, and January and April 2017.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in December 2011, with an addendum opinion provided in January 2012 stating the claims file was reviewed, and additional VA examination was conducted in January 2017.  The Board finds the examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Entitlement to a Disability Rating in Excess of 50 Percent for PTSD with Major Depressive Disorder and Alcohol Abuse prior to April 6, 2015

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due  to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2016).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to April 6, 2015, the Veteran's PTSD symptoms demonstrated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

As a result of a routine review of the Veteran's psychiatric disability, a VA examination was scheduled in December 2011.  At that examination it was noted by the examiner that the Veteran's PTSD had increased since the last examination in October 2009, which resulted in a rating increase to 50 percent.  Specifically, the examiner stated that the increase in the Veteran's PTSD symptoms had also increased the severity of his alcohol dependence.  At the examination the Veteran reported that in September 2011 he lost his job, and the depression and feelings of worthlessness from the recent job loss, along with the free time, had caused his alcohol intake to drastically increase.  He stated he drank 6-12 beers alone daily throughout the day.  The Veteran also reported that he and his wife of 2.5 years have problems in their relationship due to his detachment, stating that he prefers to stay to himself and isolate in his room, and refrains from going to restaurants or socializing outside the home.  He stated he leaves family events early due to discomfort.  He denied suicidal ideation.  According to the PTSD diagnostic criteria, the Veteran was noted to have markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  For VA purposes, the examiner reported the Veteran's symptoms as depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short-and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner assessed PTSD, depressive disorder, and alcohol dependence, and assigned a GAF of 45.  

In a December 2013 statement, the Veteran's representative stated that the Veteran's symptoms of PTSD had worsened since the October 2009 VA examination and he continued to experience chronic sleep impairment, memory impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to remain distracted from intrusive thoughts during the day.  His representative also stated that the increase of the Veteran's PTSD symptoms had increased the severity of his alcohol dependence.  

In an August 2014 mental health consult for PTSD, the Veteran complained of being more isolative than he used to be, with very little interest in socializing with others, and reported mood swings varying from depression to irritability, nightmares 2-3 times a week, and distance in his marital relationship due to his detachment.  The Veteran reported he was employed full-time as a tower technician, had friends but didn't spend much time with them, and preferred solitary activities such as watching sports and playing video games.  He did state that he attended church a few times a month.   

In an April 2016 statement, the Veteran stated that he believed the 70 percent increase he received in the March 2016 rating decision for his PTSD with major depressive disorder with alcohol abuse should go back to at least 2013 when he reported a worsening of his symptoms.  He stated that he wasn't scheduled for a VA examination until 2015 but his symptoms have been more severe for 3 years.  He described his symptoms as depressed mood, anxiety, suspiciousness, panic attacks occurring weekly, near continuous panic or depression affecting his ability to function independently, appropriately, and effectively, sleep impairment, memory loss, flattened affect, disturbance of motivation and mood, and difficulty adapting to stressful circumstances including work.  The Veteran also stated that he lost his job as a tower technician in March 2015 (the evidence of record shows that he was laid off but secured new employment in August 2015), and recently acquired a new rental after being homeless and having to stay with family members.  

In reviewing the record, the Board finds that prior to April 6, 2015, the probative medical and lay evidence of record reflects that the frequency, duration, and severity of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Therefore, a 70 percent rating, but not higher, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Entitlement to a Disability Eating in Excess of 70 Percent for PTSD with Major Depressive Disorder and Alcohol Abuse from April 6, 2015

In an April 6, 2015 statement, the Veteran's treating mental health physician, Dr. F.S., reported that the Veteran's PTSD symptoms had worsened considerably since his last VA examination on December 13, 2011 (the Board notes that Dr. F.S. mistakenly reported the date as December 13, 2012).  The physician referenced the Veteran's recent job loss, the evidence reflecting that the Veteran was laid off in March 2015, and homeless status as contributors to the increase in his PTSD and depression.  The Veteran's arousal symptoms were noted to be more pronounced, making it difficult for the Veteran to function effectively and interfereing with his marriage, as well as causing increased symptoms of irritability at work.  The Veteran was also reported to have symptoms of increased avoidance of reminders of the in-service trauma and increased detachment.  Dr. F.S. also stated the Veteran's increased PTSD symptoms increased his secondary depression, which in turn increased his alcohol consumption and abuse due to self-medicating.  According to an April 10, 2015 PTSD examination, the Veteran's symptoms were noted to be depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Dr. F.S. continued the diagnoses of PTSD, major depressive disorder, and alcohol dependence and assigned a GAF of 38 based on serious social and occupational impairment.  Dr. F.S. reported that the Veteran's current level of impairment was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Veteran's spouse, in a correspondence dated April 16, 2015, stated that the Veteran's PTSD symptoms had worsened.  She reported they were having more arguments and disagreements due to his PTSD, depression, anxiety, mood swings, chronic sleep impairment, panic attacks, hypervigilance, and increased alcohol abuse.  She also stated she and the Veteran were arrested in June 2013 for domestic violence due to his PTSD symptoms.  At the time of the correspondence his spouse stated the Veteran was not working, was very depressed and angry, and stayed to himself.  

As noted above, the Board finds that prior to April 6, 2015, the probative medical and lay evidence of record reflects that the frequency, duration, and severity of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Therefore, a 70 percent rating is warranted prior to April 6, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

However, the Board finds that the criteria for a rating greater than 70 percent were not met at any time during the appeal period.  Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating. Rather, the record reflects that, with the exception of a period of several months in 2012, the Veteran has held full-time employment throughout the appeal period. While he has limited social outlets, the Veteran still goes to church and has a good relationship with his spouse. There is no indication that the Veteran suffers from gross impairment in thought processes or communication, or disorientation or severe memory loss. Thus, the Board finds that the evidence when taken as a whole supports a finding that the Veteran's PTSD symptomatology has been of such severity to warrant a 70 percent, but not a 100 percent, disability rating for the entirety of the appeal period.

In that connection, the Board notes that the Veteran's Global Assessment of Functioning (GAF) scores have ranged from 38 to 45. GAF scores in this range are consistent with moderate to major impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating. See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating has not been shown for either rating period on appeal.

Entitlement to a TDIU Due to Service-Connected PTSD

The evidence of record does not illustrate that the Veteran's service-connected PTSD, his only service-connected disability, prevents him from obtaining and maintaining gainful employment.  There is also no evidence the Veteran is entitled to a TDIU on an extraschedular basis.  

In the October 2015 remand, the Board instructed the RO to send the Veteran a formal application for TDIU as a review of the record indicated the Veteran had reported he had been fired from his job as a shipfitter in 2011 for falling asleep, which the Veteran attributed to sleep issues from his PTSD.  In an April 2016 statement, the Veteran indicated that he worked as a tower technician but lost that job in March 2015 and that he changed jobs more than 3 times since 2012 due to his PTSD.  In July 2016, the AOJ sent the Veteran and his representative a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and a request for him to complete it, however no response was received.  In the December 2016 remand, given the need to remand for outstanding VA treatment records, Vocational Rehabilitation records, and to reschedule the Veteran's missed VA PTSD examination, the Board once again instructed the AOJ to send the Veteran and his representative a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and a request to clarify his employment history since December 2011.  

A January 2017 VA PTSD examination report reflects that the Veteran provided a fairly detailed history of his employment since 2011.  He reported that he was fired from his job of five years in 2011 (September according to evidence in the claims file) for sleeping on the job, which he attributed to drowsiness from insomnia.  He stated that during the last 2 years on that job he preferred to work alone but denied any other occupational difficulties with the job.  He stated that he worked the night shift as a security guard for about 3 months in early 2012, but that didn't fit well with his sleep schedule and he worked around a lot of people which made him uncomfortable.  The Veteran stated he was let go from that job after missing too many days of work because "he didn't want to go in."  He reported that later in 2012, he worked as a pipefitter for one year and was laid off.  As a pipefitter, he worked with one other person that he got along with and denied any other occupational difficulties with the position before being laid off.  The Veteran then secured employment as a cable telephone installer for 2 years, where he worked with one other person without difficulty, before being laid off in the spring of 2015.  

The Veteran reported doing some temporary jobs until securing employment as a gas line installer with Meche Construction, LLC, a position he still holds.  The Veteran stated that the job was okay overall but he had been experiencing increased agitation because he was working with a larger group of people instead of a smaller crew which he felt more comfortable with.  He reported that about twice a week he asks the foreman for jobs that he can do independently and if they are available his request is usually granted.  According to a May 2017 correspondence from Meche Construction, the Veteran began employment with the company August 11, 2015 and was still employed by them as of the date of the correspondence.  The Veteran worked 10 hour days, 40 hours a week, with no concessions given due to age or disability.  The Veteran reported that in the past 6 months he has called out sick 3-4 times because he "wasn't in the mood" to go to work, and had gotten into arguments with co-workers a few times.  He stated that after the arguments he and the individual involved were put on different assignments.  

Specific to the Veteran's claim for TDIU, the examiner stated the Veteran's irritability, hypervigilance, interpersonal detachment, and decreased motivation due to PTSD and depression could lead to mild to moderate difficulty in a physical or sedentary work environment with functional limitations of reduced productivity, low frustration tolerance, and difficulty working with others.  The examiner also stated that based on the Veteran's reports of daytime fatigue due to insomnia and difficulties with concentration, those symptoms could lead to mild to moderate difficulty with the completion of complex tasks.  The examiner also stated that any impairment would be expected to be more severe in work settings with a high degree of interpersonal interaction, and less severe in settings in which the Veteran could work at his own reasonable pace, with minimal supervision.  

In February 2017, the Veteran submitted the first page of the VA Form 21-8940 on which he reported September 23, 2011 as the date his PTSD disability affected his full-time employment.  The Veteran then listed the names and dates of his last 3 employers beginning in December 2012 through the time he completed the form with the only break in employment noted as April 2015 to June 2015.  For each job listed, the Veteran indicated he worked a full-time schedule, or more, per week.  

In March 2017, the AOJ made an attempt to obtain any Vocational Rehabilitation records that existed for the Veteran, to include a request from the Appeals Resource Center.  A negative response was received in April 2017 from the Veterans Benefits Administration, noting the only record they had was an education file.  

A review of the Veteran's employment history since December 2011 indicates that there is no evidence that he is unable to obtain substantially gainful employment due to his service-connected psychiatric disability.  Since December 2011 the Veteran has obtained and held full-time employment on a consistent basis, with the sole exception of several months in 2012.  The Veteran is currently employed with Mech Construction on a full-time basis, and has been employed with them since August 2015.  Lastly, the January 2017 VA examiner noted that some of the Veteran's PTSD symptoms could lead to mild to moderate difficulty in certain work environments; however, the Board notes that to date there is no evidence that any difficulties the Veteran has experienced to date have resulted in the total inability to obtain and maintain substantially gainful employment.  Therefore, the Board finds that entitlement to TDIU is not warranted, and the claim must be denied.  


ORDER

A rating of 70 percent, but not higher, for PTSD with depressive disorder and alcohol abuse prior to April 6, 2015 is granted.

A rating in excess of 70 percent for PTSD with depressive disorder and alcohol abuse from April 6, 2015 is denied.

Entitlement to TDIU due to service-connected PTSD with depressive disorder and alcohol abuse is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


